USCA1 Opinion

	




          April 30, 1993             [SYSTEMS NOTE:  This appendix is only available through the                              Clerk's Office in Boston.]                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                                 ____________________          No. 91-1323                                    THERESA H. WOOD,                                 Plaintiff, Appellee,                                          v.                              UNITED STATES OF AMERICA,                                 Defendant, Appellee.                                 ____________________                                  CHARLES D. OWENS,                                Defendant, Appellant.                                _____________________          No. 91-1324                                   THERESA H. WOOD,                                 Plaintiff, Appellee,                                          v.                              UNITED STATES OF AMERICA,                                Defendant, Appellant.                                 ____________________                                     ERRATA SHEET            Please make  the following  correction  in the  opinion in  the          above case release on April 28, 1993:            The following two-page Appendix  (Excepts from the Federal Tort          Claims Act, 28 U.S.C.   1346,  et. seq.) should be affixed to the          end of the opinion.                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                                 ____________________          No. 91-1323                                    THERESA H. WOOD,                                 Plaintiff, Appellee,                                          v.                              UNITED STATES OF AMERICA,                                 Defendant, Appellee.                                 ____________________                                  CHARLES D. OWENS,                                Defendant, Appellant.                                _____________________          No. 91-1324                                   THERESA H. WOOD,                                 Plaintiff, Appellee,                                          v.                              UNITED STATES OF AMERICA,                                Defendant, Appellant.                                 ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Walter Jay Skinner, U.S. District Judge]                                              ___________________                                  __________________                                        Before                                 Breyer, Chief Judge,                                         ___________                            Coffin, Senior Circuit Judge,                                    ____________________              Torruella, Selya, Cyr, Boudin, and Stahl, Circuit Judges.                                                        ______________                                 ____________________            Mark  W. Pennak,  Attorney,  Appellate  Staff, Civil  Division,            _______________          Department  of Justice,  with  whom Stuart  M. Gerson,  Assistant                                              _________________          Attorney  General, Wayne  A.  Budd, United  States Attorney,  and                             _______________          Barbara L.  Herwig, Attorney,  Appellate  Staff, Civil  Division,          __________________          Department of Justice, were on brief for appellants.            Stuart DeBard for appellee.            _____________                                 ____________________                                    April 28, 1993                                 ____________________                                   OPINION EN BANC                                 ____________________                       BREYER, Chief Judge.   The Westfall Act provides a                               ___________             federal employee with immunity from an ordinary tort suit if                                                                       __             the  suit arises out of acts performed "within the scope of"             the  defendant  employee's  "office  or  employment."    The             immunity attaches  when the Attorney General  files with the             court a certificate stating that                       the defendant employee was acting within                                                  ______                       the scope of his office or employment at                                                             __                       the  time of  the incident out  of which                       ________________________________________                       the claim arose.                       ________________             28 U.S.C.    2679(d)(1) (emphasis added).   Upon filing this             certificate,  the Attorney  General can  remove the  case to             federal court (if it started in state court), substitute the             United States as defendant,  and, effectively, immunize  the             employee from any personal liability.  28 U.S.C.   2679(d).                       This   appeal  focuses  on  whether  the  Attorney             General  may issue  a Westfall  Act certificate  that simply             denies that  any injury-causing action occurred.   Suppose a             plaintiff  claims that  a  federal employee  committed  acts             clearly outside the scope of  employment, as here, where the             plaintiff  has   alleged  sexual  harassment   amounting  to             "assault  and battery."   Can  the Attorney  General certify             that  there  simply was  no such  event?   To  rephrase this             question using the statutory terms underlined above: Can the             certificate grant immunity simply by denying  the occurrence                                         -4-             of any "incident out of which  the claim arose?"  Would such             a certificate fall within the scope of the immunity statute?                                     The  legal question  is  important,  for, where  a             plaintiff alleges a serious intentional tort, say assault or             rape, and also presents enough evidence to survive a summary             judgment  motion, the  answer  will affect  the  plaintiff's             right  to a  jury  trial.   A  "yes" answer  means  that the             Attorney  General  and  the   trial  judge  (reviewing   the             certificate) will decide whether  or not the alleged assault             occurred.  A  "no" answer reserves the basic  factual issues             for a  jury, in effect, maintaining  the plaintiff's Seventh             Amendment right to a trial by jury in "Suits at common law."             U.S. Const. amend. VII.                        In our view, the answer is "no."  This "no" answer             finds support in the  statutory language, read together with             related  provisions; the  legislative history;  the relevant             case  law  background;  and   direct  precedent  from  other             circuits.  We find nothing to suggest that Congress intended             a  contrary result.  We therefore conclude that the Westfall             Act certificate  cannot deny the  basic "incident"  charged,             though  (as we  shall explain in  Part III)  the certificate             need  not accept  the  plaintiff's version  of  just how  it                                                                  ___                                         -5-             occurred.                                          I                                      Background                                      __________                       Theresa  Wood, the plaintiff,  worked as secretary             to the  federal employee  defendant, Charles Owens,  an Army             Major.   She  filed a  federal court  complaint  against the             United States and Major Owens.   The complaint alleges  that             in October 1987 Major Owens told Mrs. Wood that he wanted to             go to a  hotel with her;  that later in  1987 he called  her             into  his office, "grabbed  her arm, pulled  her toward him,             caressed her arm,  took lint  from her blouse  and said,  'I             like you, I like you  a lot and I  want to be intimate  with             you;'" that in January 1988, he told her that he "would like             to have a relationship  together -- a sexual one;"  and that             in February 1988 he told her that she was not  right for the             job  and would have to  leave.  Eventually,  for reasons not             here relevant,  the district  court dismissed  the complaint             insofar as it  charged violations  by the  United States  of             various  specified provisions of federal and state law.  The             complaint,  however,  also set  forth  state  law claims  of             assault and  battery, and  civil  rights violations  against             Major Owens.  See Mass. Gen. L. ch. 12,   11I.  The district                           ___                                         -6-             court  did not dismiss these state law claims, over which it             retained diversity jurisdiction.  28 U.S.C.   1332.                       The United States Attorney then filed (in what had             become  a  state  law,  diversity  action)  a  Westfall  Act             certificate.   See  28  C.F.R.    15.3 (delegating  Attorney                            ___             General's  certification  authority  to  the  United  States             Attorney).   It said that Owens, "at all times referenced in             the  . . . Complaint,"  was "acting within  the scope of his             office  as a commissioned officer of the Armed forces of the             United States."  In  an accompanying affidavit, Owens simply             denied Wood's factual allegations.  He said,                       I never  spoke in a  sexually suggestive                       manner  to plaintiff  nor did  I  at any                       time ever proposition or  otherwise make                       any sexual advances towards plaintiff.             The  United  States  Attorney,  denying  that  any  relevant             incident  had occurred,  asked the  court to  substitute the             United  States   for  Owens   as  defendant,  28   U.S.C.                2679(d)(1),  and (because  of  federal preemption  of  state             civil  rights law  and  a special  law preserving  sovereign             immunity  for intentional  torts) to  dismiss  the resulting             claims against the United States.  See 42 U.S.C.   2000e-16;                                                ___             28 U.S.C.   2680(h).                       The   district   court   would  not   permit   the             substitution   because  it   believed   the   Westfall   Act                                         -7-             certificate  was  inadequate.    It  pointed  out  that  the             complaint  alleged facts,  which  (if  true)  showed  Owens'                        _______             actions fell  outside his  "scope of office  or employment."             See  28  U.S.C.     2671  (defining  "scope  of  office   or             ___             employment" to  mean a  military officer's "line  of duty");             Lutz v. United States,  685 F.2d 1178, 1182 (9th  Cir. 1982)             ____    _____________             ("line  of duty" is defined  by the relevant  state's law of             respondeat  superior);  Miller  v.  Federated  Dep't Stores,             ____________________    ______      ________________________             Inc.,  364 Mass.  340,  348,  304  N.E.2d  573,  579  (1973)             ____             (Massachusetts law of respondeat superior places intentional                                   ___________________             tort  outside line of  duty, or scope  of employment, unless                   _______             committed to stop  victim's interfering with employee's  job             performance); Doe v. United States, 618 F. Supp. 503, 505-06                           ___    _____________             (D.S.C. 1984) (sexual harassment  outside the line of duty),             aff'd, 769  F.2d  174  (4th  Cir. 1985);  Turner  v.  United             _____                                     ______      ______             States, 595 F. Supp. 708, 710 (W.D. La. 1984) (same).   And,             ______             the court added, the  government did not deny that  the acts             would have fallen outside the "scope of employment" had they             occurred.                       On  appeal, a  panel  of this  court affirmed  the             district court, for  similar reasons.  Sitting  en banc, we,             too,  affirm  the district  court's  determination, but  for             somewhat different reasons.                                         -8-                                          II                                Denying the "Incident"                                ______________________                       Congress  did not  directly consider  the question             before  us:     whether   or  not  the   Attorney  General's             certificate can simply  deny that  any "incident"  occurred.             The  statute's language,  history,  and precedent,  however,             convince us that the  certificate cannot deny the occurrence             of the basic incident charged.                                          A                                  The Statute Itself                                  __________________                       1.   The  Provision's Language.   The Westfall Act                            _________________________             itself says that, to  provide immunity, the Attorney General             must certify that the  defendant employee was "acting within                                                            ______             the scope  of his  office or employment  at the time  of the                                                      ___________________             incident  out  of  which  the  claim  arose."     28  U.S.C.             ________               2679(d)(1).   The dissent reads these  words as permitting             the  Attorney General  to  obtain immunity  for any  alleged                                                             ___             working-hour tort  simply by  denying that  anything unusual             occurred "at the time."  But, it seems to us more natural to                       ___________             read these  words as speaking of  an action "at the  time of                                                  ______               __             the  incident,"  thus  assuming  some  kind  of   "incident"             _____________             occurred.                       After all, the basic point of immunity doctrine is                                         -9-             to provide  government employees with a  defense for conduct             that  falls into  certain categories.    See, e.g.,  Barr v.                                                      ___  ____   ____             Matteo, 360  U.S. 564,  573-74 (1959); Mitchell  v. Forsyth,             ______                                 ________     _______             472  U.S. 511,  525 (1985); Harlow  v. Fitzgerald,  457 U.S.                                         ______     __________             800, 818 (1982).  The doctrine normally comes into play, not             when the defendant denies the conduct charged, but  when the             defendant asks  a court  to characterize  the conduct.   The                                         ____________             point   of   the   certificate   is   to   assert   such   a             characterization,  namely to  claim  that a  (hypothetically             conceded) "incident" involved activity  that was "within the             scope of employment."                       2.   The  Statutory  Scheme.     The   surrounding                            ______________________             statutory provisions  support  our natural  reading  of  the             provision's language, for they reveal that Congress intended             the  Westfall  Act  to  immunize employees  from  claims  of             wrongdoing of a particular type, not claims of wrongdoing at                                        ____             a  particular  time.   The "type"  consists  of the  sort of                            ____             wrongdoing for  which employers, typically,  are vicariously             liable  under  principles  of  respondeat   superior.    The                                            _____________________             statutory  scheme does not  concern claimed  wrongdoing that             falls  outside  respondeat  superior's  traditional  bounds,                             ____________________             regardless of when the wrongdoing allegedly occurred.                           ____                       The statutory  scheme  involves both  the  Federal                                                       ____                                         -10-             Tort  Claims  Act's waiver  of  sovereign  immunity and  the             Westfall Act's  creation of  employee immunity.   The waiver             enables tort plaintiffs to bring against a special employer,             namely  the federal  government, the  same kind  of ordinary                         ___________________             tort  action  that plaintiffs  often  bring  against private                                                                  _______             employers,  namely  an  action  claiming  that  an  employee             wrongfully  hurt  the plaintiff  and  that  the employer  is             liable under  the doctrine of respondeat  superior.  Section                                           ____________________             1346(b) of the Federal  Tort Claims Act, which is  a general             waiver of sovereign immunity, seeks to permit just this type             of action.  It says:                       [T]he  [federal] district  courts .  . .                       shall  have  exclusive  jurisdiction  of                       civil  actions  on  claims  against  the                       United States, for money  damages, . . .                       for injury . . . caused by the negligent                       or  wrongful  act  or  omission  of  any                       employee . .  . while acting  within the                                       ________________________                       scope of his office or employment, under                       ________________________________________                       circumstances  where the  United States,                       ________________________________________                       if a private person, would be  liable to                       ________________________________________                       the claimant in accordance with  the law                       ____________                       of the  place where the  act or omission                       occurred.             28 U.S.C.    1346(b) (emphasis  added).  But  see 28  U.S.C.                                                      ________               2680 (limiting the waiver in various ways).                       The  Westfall Act  goes  on to  create  a type  of             respondeat  superior immunity  for  federal  employees  that             ____________________             roughly tracks the federal government's  respondeat superior                                                      ___________________                                         -11-             liability.  The Westfall Act sets forth a Basic Statement of             employee  immunity  which  (edited to  emphasize  our point)             says,                       [1] The remedy against the United States                       provided by section [] 1346(b) . . .                                 _____________________                       [2]  for  injury  .   .  .  arising   or                       resulting from the negligent or wrongful                       act or  omission of  any employee .  . .                       while  acting  within the  scope  of his                       ________________________________________                       office or employment                       ____________________                       [3]  is exclusive  of  any  other  civil                       action . . . for money damages by reason                       of  the same subject  matter against the                       ____________________________                       employee whose act or omission gave rise                       to the claim . . . .             28 U.S.C.    2679(b)(1) (emphasis  added).  Part  1 of  this             statement  cross-references  Section  1346(b)'s   waiver  of             sovereign immunity.   Part 2 uses  language almost identical             to that in Section  1346(b).  And, Part 3's  operative words             granting immunity from actions  seeking damages by reason of             the "same subject matter" would  therefore seem to refer, in             a  general way,  to  the respondeat  superior  circumstances                                      ____________________             found in the kind of suit that Section 1346(b) describes.                        The  Westfall Act  subsection now  before  us uses             similar language.   It  provides for substitution  where the             Attorney General certifies that                       the defendant employee was acting within                       the scope of his office or employment at                       the  time of the  incident out  of which                                         -12-                       the claim arose . . .                        _________             28  U.S.C.    2679(d)(1)  (emphasis  added).   The  language             "acting within the scope of his office or employment" tracks             the language  of Section  1346(b).   The  reference to  "the             claim," appearing right after  the Basic Statement, seems to             refer to the Basic  Statement's kind of claim.   And, as  we             have  said, the Basic Statement,  in turn, refers to Section             1346(b), which creates liability if there is  1) an "injury"             2) "caused by" 3)  an employee's "negligent or wrongful  act             or omission," where 4) the employee  acted "within the scope             of office or employment," and 5) "under circumstances" where             state  law  would make  a  private  employer liable  for  an             employee's "act or omission."                       The  federal  government's  liability   under  the             Federal Tort Claims Act is not perfectly congruent  with the             federal  employee's immunity  under the  Westfall Act.   The             sovereign   immunity   waiver   contains    exceptions   and             limitations  that the  Westfall  Act does  not contain  (but             outside of Section  1346(b)).  See,  e.g., United States  v.             _______                        ___   ____  _____________             Smith, 111  S. Ct.  1180, 1185 (1991)  (exception for  torts             _____             "arising in a foreign country,"  28 U.S.C.   2680(k)); Kelly                                                                    _____             v.  United  States,  924  F.2d  355,  362  (1st  Cir.  1991)                 ______________             ("discretionary  function" exception, 28  U.S.C.   2680(a));                                         -13-             Nasuti v. Scannell, 906  F.2d 802, 805, 806 (1st  Cir. 1990)             ______    ________             (limitation for co-employee plaintiff,  5 U.S.C.    8116(c),             and exception for assault and battery, 28 U.S.C.   2680(h));             Hamrick  v. Franklin,  931 F.2d 1209,  1212 (7th  Cir. 1991)             _______     ________             (exception for libel and interference  with contract rights,             28  U.S.C.    2680(h)).   And,  the  federal government  may             escape liability under Section 1346(b), even if the employee             is immune, by asserting  state or federal law defenses.   28             U.S.C.    2674.    Nonetheless, the  language  of the  basic             "government-liability-creating"   and   "employee-liability-             removing"  provisions   makes  clear   that  both   sets  of             provisions involve  the same  basic kind  of case,  namely a                                                 ____             respondeat superior kind of case.  And that fact is critical             ___________________             here.  Since  Congress intended to limit  grants of immunity             to job-related, respondeat  superior, kinds of  cases, there                             ____________________             is  no  reason  to apply  the  Westfall  Act  in cases  that             concededly do  not involve any kind  of potential respondeat                            ___                                __________             superior liability.  Nor,  is there any reason to  interpret             ________             that  Act as  taking from  the jury  its traditional  job of             deciding whether an egregious  tort (well outside the "scope             of employment"), in fact, occurred.                       There  is, then,  no  reason to  give the  statute             before us  other than  its natural  reading, a  reading that                                         -14-             requires the  Attorney  General  to  assume  (for  immunity-                                                  ______             asserting  purposes), not  to deny,  the occurrence  of some                                           ____             "incident" underlying  the plaintiff's claim.   The Attorney             General need not  deny the  incident to obtain  the kind  of                     ____             job-related immunity the statute seeks  to bestow.  And, the             Attorney  General  should  not   be  able,  by  denying  the                                ______             incident, to obtain  employee immunity for a tort claim that             is not  job-related,  regardless  of  whether  the  Attorney             General believes the claim to be true or false.                         3.   Purpose.     One  can  imagine  why  Congress                            _______             decided  to link  employee immunity  to respondeat  superior                                                     __________  ________             principles as described.  Federal employee tort immunity has             a public,  not a  private,  objective, namely  the need  for             public employees faithfully to  discharge their duties.  See                                                                      ___             Gregoire v. Biddle, 177  F.2d 579, 581 (2d Cir.  1949); Barr             ________    ______                                      ____             v.  Matteo, 360 U.S. 564, 571 (1959); Westfall v. Erwin, 484                 ______                            ________    _____             U.S. 292, 296  (1988).   It aims at  avoiding "exposure"  to             "personal  liability" in  order  to  prevent "a  substantial             diminution  in  the vigor  of  Federal  law enforcement  and             implementation."    H.R. Rep. No. 700, 100th Cong., 2d Sess.             3, reprinted  in 1988 U.S.C.C.A.N.  at 5947.   The resulting                _____________             immunity reflects a balancing of judgments, on the one hand,             about  the  likelihood  that potential  tort  liability will                                         -15-             adversely affect  job performance  and, on the  other, about             the potential harm such  immunity might cause potential tort             plaintiffs.    That  balance  may differ  as  between  cases             inside, and outside,  the scope of  employment.  After  all,             one might believe that employees  often can change their job             performance to  avoid, even unfounded, suits  based on, say,             negligent  performance of  that job,  but that  they  lack a             comparable ability to avoid, in a similar way, false charges             of  an egregious tort (e.g.,  murder or assault).   And, the             possible  effect  of  such  non-duty-related  suits  on  job             performance  might  seem  too  uncertain,  or  too  weak,  a             justification for  depriving a plaintiff  of her right  to a             jury  trial  in cases  involving  non-duty-related egregious             torts.  Cf.  Granfinanciera, S.A. v. Nordberg,  492 U.S. 33,                     ___  ____________________    ________             53  (1989) (Congress may substitute statutory non-jury trial             action for common law jury trial action where former "action             inheres in, or lies against,  the Federal Government in  its             sovereign  capacity.").   Hence,  the  statute, as  enacted,             simply   reflects   different  Congressional   judgments  in             different circumstances.                       As the  dissent suggests,  pp. 31, 34,  infra, our                                                               _____             interpretation means  that sometimes  Driver  A, who  admits             negligence will receive immunity, while less culpable Driver                                         -16-             B,  who denies the existence  of any accident  at all, would             not  receive immunity.   But,  this could  be so  only where             Driver  A can  claim that  the underlying  incident is  job-             related,  while  Driver  B  cannot  make  this  claim,  even             hypothetically, for  argument's sake.  This  result does not             seem anomalous given  immunity's job-related public purpose.             And, it  is that  public purpose, not  relative culpability,             that controls the shape of the legal doctrine.                                         -17-                                          B                                       History                                       _______                       The Westfall  Act's history offers  direct support             for  our  reading  of   the  Act.    First,  the   House  of             Representatives Report suggests that Congress did not intend             the Westfall Act to confer immunity for tort  claims outside             the respondeat superior  context.  It  simply says that  the                 ___________________             Act  permits  substitution  of  the United  States  for  the             defendant employee                        whenever the Attorney General determines                       that the act or omission alleged to have                       caused   the  claimant's   injuries  was                       within  the  scope  of   the  employee's                       office or employment.             H.R. Rep. No.  700, 100th  Cong., 2d Sess.  9, reprinted  in                                                            _____________             1988  U.S.C.C.A.N. at  5952.   The Report  thereby seems  to             assume the Section 1346(b) elements of an act that caused an             injury.                        Second,  the Report  says  that the  Act does  not             permit   substitution   where   the   conduct   alleged   is             "egregious:"                       [T]he United States will incur vicarious                       liability only  for .  . .  torts . .  .                       committed  within the  "scope  of .  . .                       employment."  If an employee  is accused                       of  egregious  misconduct,  rather  than                           _____________________                       mere negligence or  poor judgment,  then                       the United States may not be substituted                       as  the  defendant,  and the  individual                                         -18-                       employee remains liable.             Id.  at 5, 1988 U.S.C.C.A.N. at 5949 (emphasis added).  This             ___             language suggests  that the Act  does not allow  an immunity                                                   ___             certificate simply  to deny, say, an  alleged killing, rape,             assault, or some  other "egregious  misconduct" that  occurs             during working hours.  It suggests that the Act requires the             certificate to explain, instead, why the alleged  misconduct             was not so "egregious" as to place it outside the employee's             "scope of employment."   The dissent's interpretation of the             Act is inconsistent with this statement in the Report.                       Third,  Congress  intended  the  Westfall  Act  to             restore  approximately the  federal  employee tort  immunity             that  existed prior to the Supreme Court case of Westfall v.                                                              ________             Erwin, 484 U.S.  292 (1988).  See  H.R. Rep. No.  700, 100th             _____                         ___             Cong., 2d  Sess. 3-4 (1988), reprinted  in 1988 U.S.C.C.A.N.                                          _____________             5945, 5946-47.  We have examined the pre-Westfall Act cases.             The  leading immunity  cases all  involved "incidents"  that             defendants conceded  to have occurred.   Gregoire v. Biddle,                                                      ________    ______             177  F.2d 579 (2d Cir.  1949); Barr v.  Matteo, 360 U.S. 564                                            ____     ______             (1959); Westfall v.  Erwin, 484  U.S. 292 (1988).   And,  in                     ________     _____             every  other case  we have  found, the  parties conceded  or             assumed for immunity-conferring  purposes the occurrence  of             some  kind of harm-causing "act or omission."  We could find                                         -19-             no   contrary   example  of   either   an   ordinary  or   a             __             "constitutional"  tort case  in  which a  claim of  immunity             rested on a denial that any incident occurred.  See  Chagnon                                                             ___  _______             v.  Bell, 642 F.2d 1248, 1256 (D.C. Cir. 1980) ("doctrine of                 ____             immunity assumes official  error"), cert.  denied, 453  U.S.                      _______________________    _____________             911  (1981); Scheuer  v.  Rhodes, 416  U.S. 232,  242 (1974)                          _______      ______             ("Implicit in the idea that officials have some immunity . .             . is a recognition that they may err."); see also Heidelberg                                                      ________ __________             v. Hammer, 577 F.2d 429, 432 (7th Cir. 1978) (distinguishing                ______             the defense of "absolute immunity" from  "failure to state a             claim").   Nothing  in the  Westfall Act's  history suggests             that Congress wanted to  change the pre-existing practice in             this respect.                       Fourth,   the   Westfall  Act   changed  "official             immunity"  by overriding  the Supreme Court's  limitation of             the doctrine to "discretionary  functions," 484 U.S. at 296-             97, and by extending to  all federal employees a  procedural             protection   (the    certification   procedure)   previously             available only to government  drivers.  28 U.S.C.    2679(d)             (1982) (amended by the Westfall Act).  The former purpose is             irrelevant  here.   The  latter  offers  added support,  for             Driver's Act  immunity cases, like common  law cases, turned             on  whether the  "incident" (essentially  an  auto accident)                                         -20-             fell within the  "scope of employment,"  not on whether  any             basic  incident occurred.   See,  e.g., Henderson  v. United                                         ___   ____  _________     ______             States, 429 F.2d 588, 590 (10th Cir. 1970) (looking at "time             ______             of  the accident").    Moreover, those  cases indicate  that             Driver's Act "immunity," like Westfall Act "immunity," arose             in a respondeat superior context.  See id.                   ___________________           ___ ___                       We recognize  that the Driver's  Act tied employee             immunity to  the  government's Section  1346(b),  respondeat                                                               __________             superior liability  more explicitly  than does the  Westfall             ________             Act,  for, in the context  of removal, the  Drivers Act said             that  if the  federal court  finds  (before trial)  that the             plaintiff would  have no Section 1346(b)  remedy against the             United States,  the "case  shall  be remanded  to the  State             court."    28  U.S.C.     2679(d)  (1982).    This  language             indicates  that the  Driver's Act  would not  have protected                                                      ___             drivers against claims of  "egregious torts," whether or not             they allegedly occurred during the driver's work hours.  See                                                                      ___             Henderson, 429  F.2d at  590 (state law  respondeat superior             _________                                ___________________             principles define "scope of employment); Miller v. Federated                                                      ______    _________             Dep't  Stores,  364   Mass.  at  348,  304  N.E.2d   at  579             _____________             (intentional tort  is normally outside  scope of  employment             unless committed  to prevent  victim  interference with  job             performance); McGowan v. Williams,  623 F.2d 1239, 1242 (7th                           _______    ________                                         -21-             Cir.  1980)  ("the  federal  driver"  can be  sued  "in  his             individual  capacity"  if  he  acted outside  his  scope  of             employment).  The Westfall  Act, while copying much Driver's             Act  language, leaves  out this  specific remand  provision.             But  it apparently does so  for a reason  not here relevant,             namely  to   make  clear  that  the   United  States,  after             substitution, can  assert various defenses that  may, or may             not, have been available  to the employee.  See  28 U.S.C.                                                           ___             2674;  H.R. Rep. No. 700, 100th Cong., 2d Sess. 5, reprinted                                                                _________             in 1988 U.S.C.C.A.N at  5948 ("ordinary tort defenses .  . .             __             available to the United  States").  We therefore do  not see             how one could find much of significance in this difference.                                          C                                   Direct Precedent                                   ________________                       We  have  found one  circuit  court  case and  one             district  court  case directly  on  point.    In  McHugh  v.                                                               ______             University of  Vermont,  966 F.2d  67  (2d Cir.  1992),  the             ______________________             plaintiff  claimed  that  a federal  employee  had  sexually             harassed her.   The Attorney  General filed  a Westfall  Act             certificate.   The Second  Circuit overruled the certificate             because the  Act does not  permit the government  to certify             that  the   alleged  incident   is  "within  the   scope  of             employment" simply "by denying that the acts occurred."  Id.                                                                      ___                                         -22-             at 74.  It added (as do we, in Part III) that the Government             need  not  accept the  plaintiff's  version  of the  alleged                                                 _______             incident,  for it can argue that the "context of the alleged             acts"  places them  within the "scope  of employment."   Id.                                                                      ___             The  trial  court,  it   explained,  may  hold  a  pre-trial             evidentiary hearing to resolve factual disputes  relevant to             "context."  Id.   Our holding  here essentially follows  the                         ___             Second Circuit.                       In Jackson  v. United States, 751 F. Supp. 911 (D.                          _______     _____________             Colo. 1990),  the plaintiff  alleged that the  defendant, an             Army psychotherapist had engaged  in sexual intercourse with             her during  treatment.   The district  court held  invalid a             Westfall Act certificate that simply denied that the alleged             event had taken place.  See id. at 913.                                       ___ ___                       Language,  context, history, and precedent lead to             the same  general  conclusions.   1) The  immunity that  the             Westfall Act  confers upon federal employees  arises in, and             is confined  to, a  certain context, namely  the "respondeat                                                               __________             superior"  context, described roughly  in Section 1346(b) of             ________             the Federal  Tort Claims Act.   2) To permit  a Westfall Act             certificate  simply  to deny  that  anything occurred  would             extend a form of this  immunity well outside the "respondeat                                                               __________                                         -23-             superior" context to  "egregious" torts allegedly  committed             ________             at  work.   It would  permit, to  a significant  degree, the             Attorney General  and district judge (rather  than the jury)             to decide whether allegations of such non-work-related torts             were  true  or false.   3)  We  therefore conclude  that the             certificate cannot assert "immunity" simply by  denying that             anything occurred.   We read  the statute to  mean what  its             words  naturally  say, namely  that  the Attorney  General's             certificate must assume the existence of an "incident out of             which the claim arose."                                           III                     What "Incident" Must the Certificate Assume?                     ___________________________________________                       We  are aware  of one  important question  that we             have not yet  asked or answered.   Given our interpretation,             could a plaintiff, through artful pleading, transform a job-             related tort into a non-job-related tort simply by alleging,             say an "off-duty" state of mind (such as "malicious" intent)             or  by alleging  that  a negligent  action  was carried  out             intentionally?    If so,  will  federal  employees lose,  in             practice, the  job-related  immunity that  Congress  clearly             intended the Westfall Act to provide?                       Consider,  for example,  an  accident  victim  who             might  normally file  a suit  charging negligence.   Suppose                                         -24-             that such a victim also claimed  that the defendant employee             acted  with   a  state  of  mind   that,  under  traditional             respondeat superior doctrine, would place the action outside             ___________________             the  "scope   of  employment,"  say,  an   "intentional"  or             "deliberate" state of  mind.  See Miller  v. Federated Dep't                                           ___ ______     _______________             Stores, 364  Mass. at 348,  304 N.E.2d  at 579  (intentional             ______             tort  is  normally  outside  "scope  of  employment"  unless             committed   to   prevent   victim   interference   with  job             performance).  Or, suppose  that the victim alleged detailed             facts  indicating that, at the  time, the employee  was on a             "frolic of his own."   Weiner v. Mairs, 234 Mass.  156, 158,                                    ______    _____             125 N.E. 149, 150 (1919).   To force the Attorney General to             accept  all such facts as valid might often prevent her from             removing the  case from  state court, from  substituting the             United States  as defendant,  and from freeing  the employee             from the burden of the lawsuit.                         This   problem,  however,  does   not  require  an             interpretation  that would  permit the  Attorney General  to             deny the basic "incident."   Rather, we can (and  do) insist             that  the  certificate  assume  some  kind  of  harm-causing                                             ____________________________             incident, while leaving the Attorney General free to dispute             ________             characterizations of the  incident and subsidiary  immunity-             related facts.   The Second Circuit held  precisely the same                                         -25-             in McHugh.   966 F.2d at  74.  Moreover, we  previously held                ______             that  the  Attorney  General's  certificate  may  contest  a             plaintiff's incident-describing  and incident-characterizing             facts  and that  the  court  may  resolve any  such  factual             conflicts, relevant to immunity, prior  to trial.  In Nasuti                                                                   ______             v. Scannell,  906 F.2d 802  (1st Cir. 1990),  the plaintiff,                ________             injured  while  riding in  the  back of  a  government truck             driven by federal employee Scannell, sued Scannell, claiming             that Scannell had intentionally injured him by driving fast,                               _____________             thereby jostling him,  and throwing him  from side to  side,             "in spite  of" Nasuti's  "entreaties" to stop.   We  assumed             that these  factual allegations, if true,  would have placed             Scannell's  actions outside the  "scope of  his employment."             See Miller, 364 Mass. at 348, 304 N.E.2d at 579 (intentional             ___ ______             torts normally outside "scope of employment").  But, we held             the   immunity  certificate   valid,  pending   a  pre-trial             evidentiary  hearing that  would resolve  the key  immunity-             related factual dispute, namely whether Scannell intended to                                                              ________             harm  Nasuti.   See  id. at  808.   The  Attorney  General's                             ___  ___             certificate  in Nasuti did not deny the existence of a harm-                             ______             causing  incident.    It  denied  related  descriptions  and             characterizations of that incident.  By way of contrast  the             certificate  before us  denies  the existence  of any  harm-                                         -26-             causing incident at all.                       We recognize an obvious problem with the line that             we, like the  Second Circuit, have tried to draw.  How clear             is the line?   Will  we later  have to  answer questions  in             particular  factual  circumstances   about  the   difference             between denying facts that amount to a "characterization" or             "description"  and  denying that  any  harm-causing incident             occurred at all?   Compare Unwin v. Campbell, 863  F.2d 124,                                _______ _____    ________             133 (1st Cir. 1988)  (extent of defendant's participation in             incident is part of qualified immunity inquiry) with Domegan                                                             ____ _______             v.  Fair, 859  F.2d 1059,  1065 (1st  Cir. 1988)  (denial of                 ____             causation is  not part  of immunity  inquiry) and  Bonitz v.                                                           ___  ______             Fair, 804 F.2d 164, 167 (1st Cir. 1986) (same), overruled on             ____                                            ____________             other  grounds,  Unwin v.  Campbell, 863  F.2d  at 132.   We             ______________   _____     ________             concede this kind of administrative problem would likely not             arise  were we to read  the statute either  1) as permitting             the certificate to deny the  "incident" in its entirety,  or             2) as insisting that  the certificate accept the plaintiff's             alleged  account  as totally  valid.    But, we  nonetheless             believe  the  problem is  the  least  potential  evil.   The             administrative problem is not insuperable.  Cases that raise             this kind of  issue seem  rare.  Moreover,  we have  already             pointed  out  the more  serious  harm  that would  accompany                                         -27-             either  of the  other choices,  namely unduly  expanding, or             constricting,  the practical  scope  of  the  immunity  that             Congress  intended to confer.   And, we cannot  find in this             administrative  consideration  justification for  imposing a             major restraint upon the plaintiff's  right to a jury trial.             Consequently,  we believe that  our "middle  ground" adheres             more faithfully to the statute itself.                                         -28-                                          IV                                    Other Matters                                    _____________                       We add two final,  unrelated points.  First, after             oral  argument  in  this  case the  Fourth  Circuit  decided             Johnson v. Carter, No. 90-3077 (4th Cir., Jan. 15, 1993), in             _______    ______             which  it held  that  courts cannot  review the  validity of             Westfall  Act certificates.  Id.  at 7.   We previously have                                          ___             held to the contrary.   Kelly v. United States,  924 F.2d at                                     _____    _____________             357; Nasuti, 906  F.2d at 812.  The Government  has asked us                  ______             not   to  assess   our  previous   holding  in   respect  to             reviewability.  And, we shall not do so.                       Second,  the  Government  originally   appealed  a             totally separate issue, whether or not federal law preempted             certain  of Wood's state law  claims.  The  panel refused to             consider that aspect  of the  appeal on the  ground that  an             interlocutory appeal  did not lie from  the district court's             decision of that question.  See Zayas-Green  v. Casaine, 906                                         ___ ___________     _______             F.2d 18, 22 (1st Cir.  1990).  We have accepted the  panel's             decision  on that matter in this en banc proceeding.  Hence,             we have not decided the preemption issue on the merits.  The             Government  remains free to raise the issue on appeal from a             final judgment.                                                           -29-                       Applying our basic determination of the law to the             case  before   us,  we   find  that  the   Government  here,             impermissibly,  has rested  its  certificate  simply upon  a             denial that any "incident" took place.  We do not see how it             could  characterize the  incidents at  issue in  a way  that             would  bring them within defendant's "line  of duty," and it             has  not tried to  do so.  We  consequently believe that the             district court's decision denying substitution and dismissal             was correct, and that decision is                       Affirmed.                       ________                                         -30-                 COFFIN, Senior Circuit Judge, SELYA  and BOUDIN, Circuit                         ____________________                     _______            Judges,  dissenting.1    In  this  case  a  federal  employee            ______            charged  with  an  intentional  tort said  that  the  alleged            incidents never  occurred, and the Attorney  General issued a            "scope of employment" certificate  under the Westfall Act, 28            U.S.C.    2679, accepting  the employee's version  of events.            In  our  view, the  Attorney  General's  scope of  employment            certificate must be respected unless  and until set aside  by            the district court; and the certificate can be set aside only            if the  judge determines--in this case,  after an evidentiary                    _____            hearing  to decide  whether the incidents  occurred--that the            employee engaged in improper conduct outside the scope of his            employment.                                          I.                 In the Westfall Act,  Congress told the Attorney General            to  determine whether  to  certify that  a federal  employee,            against  whom a civil suit has been filed, was acting "within            the scope  of his  office or employment  at the  time of  the            incident out  of which the claim arose . .  . ."  28 U.S.C.              2679(d)(1), (2).  Where  this certificate issues, the statute            directs that the  case, if initially brought  in state court,            shall be removed to federal court  and in any event that "the            United States  shall be substituted as  the party defendant."                                            ____________________                 1This opinion represents the work, as well as the views,            of all three judges so we have signed it jointly.                                         -28-                                          28            Id.   The  statute makes the certificate "conclusive"  so far            __            as it  is used to remove  a case to federal  court.     Id.                                                                      __            2679(d)(2).  The statute does not address, and thereby leaves            open, the possibility that  where the Attorney General grants            a  certificate, it may be  reviewed so far  as it substitutes            the United States for the employee.                  On   February   8,   1990,   the   U.S.   Attorney   for            Massachusetts,  who  is  delegated  authority to  issue  such            certificates,  28  C.F.R.     15.3,  issued  a  Westfall  Act            certificate in this  case affirming that  Owens at all  times            referenced in the complaint was "acting with the scope of his            office . . . ."   The  United States then  substituted itself            for Owens.  Needless to say, the government has never claimed            that the incidents,  if they occurred as  Wood alleged, would            be behavior within the  scope of Owens' duties.   Rather, the            certificate amounts  to an  assertion that  Owens was at  all            times acting within the scope  of his employment because,  in                                                             _______            the Attorney General's view,  the incidents did not occur  as            alleged by Wood.                 Accordingly,  we  now  face  a situation  in  which  the            Attorney General's delegate has  issued a certificate and the            plaintiff  has sought to set  it aside.   One option--that of            simply  assuming   the  certificate  to  be   true  (and  the            complaint's allegations  false)--we reject.   This court  has            held that the grant  of a scope certificate is  reviewable as                                         -29-                                          29            to substitution because any other reading could foreclose the            plaintiff's  claim without a  judicial determination.  Nasuti                                                                   ______            v.  Scannell, 906 F.2d 802 (1st Cir. 1990).2  The government,                ________            after initially resisting such district court review, has now            accepted its necessity.                 We are  equally confident that the  opposite alternative            must be rejected: the district court cannot proceed merely by            assuming  the  complaint's allegations  to  be  true and  the            certificate  false.    Such  an  assumption  would  give  the            plaintiff complete control over the certification process and            permit the  certificate to be nullified  without any judicial            finding.    The  statute  permits a  certificate  where  "the            defendant employee was acting within the scope of his  office            or employment at  the time of the  incident . . . ."   In our            view, this language speaks not to what plaintiff or defendant            may  allege  but  rather  to  the  actual  events  and  their                 ______            connection to the employee's office or employment.                 Finally,  to  us it  is of  no  moment that  the statute            refers to "the incident out of which the claim arose."  It is            an  accident of  language--a  reflection of  the most  common            case--that the  statute posits a  "happening."  In  this case            the  Attorney  General   concluded,  as   evidenced  by   the            certificate,  that the  events claimed  by plaintiff  did not                                            ____________________                 2That  is  so,  for  example,  where  the  Westfall  Act            mandates substitution  but  the tort  is  one for  which  the            United States has not waived its sovereign immunity.                                         -30-                                          30            occur, at least in the form alleged  by Wood.  But it is  not            difficult  to find here  a set of  "incidents" or occurrences            conceded  by   everyone:    Owens  did   have  a  supervisory            relationship with Wood,  met and talked  with her on  various            occasions  and danced with her at an official function.  What            is  disputed is  precisely what  was said  and done  on these            occasions,  much  as  a   government  driver  and  a  private            plaintiff  might  give two  quite  different  versions of  an            accident.                 Indeed, we think  the Westfall Act  would apply even  if            there were less of an "incident" than is indisputably present                       ____            in this case.   For example, surely the statute  applies with            the same force whether  a postal service driver says  that he            did not hit the plaintiff's car or that he did so but was not            at fault.   "Incident," in  other words,  must encompass  the            possibility  that something  did not  happen as  well  as the            possibility that it did.                 Against  this background, we confront a single question:            should the judge or  the jury make the  initial determination            as to  what  did or  did not  occur and  its relationship  to            Owens'  office or  employment?   The  case  is peculiar  only            because  the  same issue  happens to  be  common both  to the            validity  of  the  certificate  and  to  the  merits  of  the            controversy  between  plaintiff  and  defendant.    If  Owens            molested  Wood, the certificate is  invalid and he is liable;                                                        ___                                         -31-                                          31            if it never happened  and he maintained a  proper supervisor-            employee relationship,  then  his behavior  toward  Wood  was            within the scope of his employment and he has no liability.                                               ___                                         II.                 Although the question  of who should decide  is not free            from doubt, we believe that the Attorney General's            certificate cannot be set aside unless and until the district            judge concludes that Wood's version of events  is correct and            therefore that  Owens could not  have been acting  within the            scope of his employment.  This course appears to us to be the            one most consistent  with statutory language,  with Congress'            policy,  with Supreme  Court  and other  precedent, and  with            sound administration of the statute.  Each of these points is            addressed in turn.                 We  start  with   the  statute's  language,  as   proper            interpretation   requires.    See   Landreth  Timber  Co.  v.                                          ___   ____________________            Landreth,  471  U.S.  681,  685  (1985).   The  Westfall  Act            ________            operates automatically, upon the  filing of a certificate, to            remove the case and  to substitute the United States  for the            employee.   The  statute provides  that "upon  certification,            [the]  action . . . shall proceed" against the United States,            28  U.S.C.   2679(d)(4).  The certificate, in other words, is            an official act  with legal consequences unless  and until it            is  set   aside.    The   official  act  is   reviewable,  by            implication,   but  it  is  operative  until  found  invalid,                                         -32-                                          32            protected by the same presumption of validity that ordinarily            attaches  to  official  action.   See  Citizens  to  Preserve                                              ___  ______________________            Overton Park, Inc. v. Volpe, 401 U.S. 402, 415 (1971); United            _________________     _____                            ______            States  v.  Chemical  Foundation,  Inc., 272  U.S.  1,  14-15            ______      __________________________            (1926).                   The certificate  filed by  the Attorney General  in this            case  is not facially  invalid.  As  we have noted,  there is            nothing in the statute that requires the  Attorney General or            the court to accept the plaintiff's version of events as true            without   scrutiny  (and   such   a  requirement   would   be            sufficiently  odd that a  court could not  lightly infer it).            Nor  is  there  anything  that prevents  a  certificate  from            issuing where the "incident" charged in the complaint did not            occur  and  the defendant  engaged  only  in proper  behavior            occurring  wholly   within  the   scope  of  his   office  or            employment.  In sum, so far as the statute is concerned, this                                               _______            is a proper certificate, unless  and until a factual  finding            in Wood's favor undermines the premise of the certificate.                 It  is even  clearer  that  the  congressional  policies            underlying the statute support the government's position.  At            present,  Owens is  not presumed  to be a  molester; he  is a            military  officer who  has  been accused  of making  improper            advances to an employee  whom he supervised in the  course of            his official duties.  To issue his certificate,  the Attorney            General must have  concluded that in  this case the  advances                                         -33-                                          33            were not  made.    Where the  Attorney General  has issued  a            scope  certificate, Congress intended  to spare employees not            only from liability for  misconduct related to their official            duties but also from the burden and expense of defending such                       ____            suits.3                  In  other  words,  the  Westfall  Act  is  not a  simple            immunity statute saying that  certain misconduct is protected            against  liability and  leaving the  employee to  assert that            immunity in litigation.  Rather, by its precise terms and its            underlying  policy, the statute meant to lift the case into a            federal  forum and  relieve the  employee  from the  cost and            effort of defending  the case if the  Attorney General issues                                          __            the certificate.4  A certificate having issued in this  case,            surely  Owens should  not  be deprived  of  the advantage  of            having the  government defend the  case, a protection  that a            negligent postal employee would gain as a matter of course.                 Turning  to precedent,  the  Supreme Court  has not  yet                                            ____________________                 3The  Supreme  Court  has  been  equally  concerned,  in            fashioning  immunity  doctrine, with  "the  general costs  of            subjecting officials to  the risks  of trial--distraction  of            officials  from  their  governmental  duties,  inhibition  of            discretionary action,  and  deterrence of  able  people  from            public service."   Harlow  v. Fitzgerald,  457 U.S. 800,  816                               ______     __________            (1982).                 4The statute directs "substitution" of the United States            for   the   defendant  immediately   upon  issuance   of  the            certificate, it removes  the case if pending  in state court,            and it gives  the defendant  who is denied  a certificate  an            immediate right to challenge  this decision before the judge.            28 U.S.C.    2679(d)(1), (2),  (3).  See  also H.R. Rep.  No.                                                 ___  ____            700, 100th Cong., 2d Sess. 2 (1988).                                         -34-                                          34            addressed  the issue in this case, but it has spoken recently            and emphatically about the procedures for  resolving immunity            questions.  The single thread  that runs through these recent            decisions is that  immunity-related issues should  be decided                         ________________________________________________            by the  judge and  at the earliest  opportunity.5  It  is, as            _______________________________________________            the  Supreme Court has said, not  only immunity from ultimate            liability after trial  but also immunity  from the burden  of            going to trial at all that matters.  Mitchell v. Forsyth, 472                                                 ________    _______            U.S.  511, 526 (1985).   If the  certificate in  this case is            invalidated without  a factual  finding, Owens will  face the            burden  of going to trial even though the evidentiary hearing            might show  that at all  times he conducted  himself properly            and within the scope of his office.                 As for circuit court  precedent relating to the Westfall            Act  itself, our  own Nasuti  decision directly  supports the                                  ______            view that  "where the facts underlying  the scope certificate            are  disputed,  .  .  . the  matter  [must]  be independently            resolved by the court . . . ."  906 F.2d at 813.   Although a            panel  decision  is  not binding  on  an  en  banc court,  we                                                      __  ____            continue  to find the  reasoning in Nasuti  persuasive and do                                                ______                                            ____________________                 5See, e.g., Hunter v. Bryant, 112 S. Ct. 534, 537 (1991)                  ___  ____  ______    ______            ("Immunity  ordinarily should  be decided  by the  court long            before trial."); Siegert v. Gilley, 111 S. Ct. 1789,  1793-94                             _______    ______            (1991) (same); Anderson v.  Creighton, 483 U.S. 635, 646  n.6                           ________     _________            (1987) ("qualified immunity questions  should be resolved  at            the earliest possible stage");  Mitchell v. Forsyth, 472 U.S.                                            ________    _______            511, 526 (1985) (same);  Davis v. Scherer, 468 U.S.  183, 195                                     _____    _______            (1984)  (same);  Harlow  v.  Fitzgerald, 457  U.S.  800,  818                             ______      __________            (1982)(same).                                         -35-                                          35            not  think  the case  distinguishable from  this one.   Other            circuits,  in accord with  Nasuti, have held  or assumed that                                       ______            the district judge may resolve facts that arise in the course            of  a challenge  to  a certificate.    See, e.g.,  Schrob  v.                                                   ___  ___    ______            Catterson,  967  F.2d  929,  936 (3d  Cir.  1992);  Brown  v.            _________                                           _____            Armstrong, 949 F.2d 1007, 1012 (8th Cir. 1991).               _________                 The  only circuit "precedent" to  the contrary is a very            brief statement in McHugh v. University of  Vermont, 966 F.2d                               ______    ______________________            67 (2d Cir. 1992).  With respect, this statement is buried at            the end of a  long opinion addressed to different  issues and            may  well  be  qualified  by the  sentence  that  immediately            follows.  Id. at 74.   It is by no means clear that the court                      __            thought it was deciding the issue presented in this case, and            it certainly gave  no reasons for deciding it one  way or the            other, which  strongly reinforces  the inference that  it did            not intend to decide the issue at all.                 Finally, while this is the least weighty  of reasons, we            think that the  reading urged  by the government  is the  one            most consistent with sound administration of the statute.  It            seems quite  likely that  the evidentiary hearing  before the            district  judge  would  be  an efficient  course:  if  Owens'            version  of  events were  accepted  after  the hearing,  that            finding would  sustain  the certificate  and  (by  collateral            estoppel) dispose of Wood's  claim on the merits at  the same            time.  If instead Wood's version were accepted, then we think                                         -36-                                          36            Owens would similarly  be bound  by the result;  he would  be            resubstituted  as a  defendant,  and the  case would  proceed            before  a jury  on other  unadjudicated issues,  such as  the            issue of damages.6                 By contrast,  under  the majority's  approach,  district            courts--and ultimately this court--will continue to engage in            difficult, time-wasting controversies  (like this one)  about            precisely which  facts pertaining to the  scope of employment                      ____________            issue are for the district judge and which  are for the jury.            Hair   splitting  distinctions  and  anomalous  results  will            multiply.7    If  Congress  commanded this  course,  then  it            should be  obeyed.  But  there is no reason  to inflict these            hardships  upon  ourselves  and  the  judicial  process  when            Congress' statute  and its policy  both look in  the opposite            direction.                                         III.                                            ____________________                 6If  the  employee is  content  to  have the  government            substitute itself  for him  to  defend his  conduct, then  we            think   that  his   interests   and   the  government's   are            sufficiently  aligned  for  collateral  estoppel  to  operate            against him.  See Montana v. United States, 440 U.S. 147, 154                          ___ _______    _____________            (1979) (one who assists  in the prosecution or defense  of an            action  in aid  of  some  interest  of  his  own  is  bound);            Restatement (Second) of Judgments   39.                 7For example, suppose Wood said she had been offensively            touched but Owens said he touched her only accidentally as he            was handing her a  stack of correspondence.  If  the Attorney            General  then  granted  a  certificate,  there  would  be  an            "incident" and a clear scope of employment issue.  Presumably            the certificate  could not be  set aside  without a  district            court factual  finding.    Why  this  case  should  follow  a            different procedural course is hard to understand.                                         -37-                                          37                      The  arguments  against the  resolution  we propose            should be  faced  head on.    The main  adverse  consequence,            perhaps the  only practical argument against  our reading, is            that it  deprives the plaintiff of trial  by jury on an issue            that  goes to  the heart  of the  merits, as  well as  to the            validity  of the  certificate.   That  common issue,  turning            directly  on credibility in this case, may be well suited for            jury resolution.  This is not a small objection; the right to            jury  trial  as at  common law  is  preserved by  the Seventh            Amendment  itself.   While the  Seventh Amendment  ex proprio                                                               __________            vigore  does not apply in this case, courts are protective of            ______            jury trial,  e.g., Pernell v.  Southall Realty, 416  U.S. 363                         ____  _______     _______________            (1974), and do not  lightly read an ambiguous statute  to cut            off the opportunity of a litigant to obtain a jury.8                 Yet under the Westfall Act the inevitable and deliberate            effect of what  Congress has done is to supplant the jury for                                              __            all  cases within the  ken of  that statute,  including cases            where the scope question goes to the heart of the merits.  In            the  ordinary tort  claim  arising when  a government  driver            negligently runs  into another  car, jury trial  is precisely            what  is  lost   to  a  plaintiff  when   the  government  is            substituted  for the  employee.   Because claims  against the                                            ____________________                 8The Seventh  Amendment does not apply  because there is            no constitutional right to a trial by jury against the United            States.   See Lehman v.  Nakshian, 453 U.S.  156, 160 (1981).                      ___ ______     ________            Through the  statute and  the certificate, Congress  has made            this suit at present one against the United States.                                         -38-                                          38            United  States  are not  normally subject  to jury  trial, 28            U.S.C.    2402, neither  the plaintiff's claim  of negligence            nor the question  of damages is submitted to a  jury.  A case            of "deliberate" harm, such  as might arise if a  prison guard            or an FBI agent  were sued for assault, could  equally result            in a bench trial on the merits.  See 28 U.S.C.   2680(h).                                             ___                 Policy concerns would be quite different if the Attorney            General's certificate were  allowed to preclude any  judicial            adjudication of  Wood's claim.   However, the  government has            abandoned its earlier position  (which we rejected in Nasuti)                                                                  ______            that its certificate  is conclusive and now disowns  a recent            circuit  decision  that reaches  such  a  result, Johnson  v.                                                              _______            Carter, 983  F.2d 1316 (4th Cir. 1993).  Under our reading of            ______            the statute, the plaintiff simply gets an adjudication on one            issue by the  trial judge  instead of a  jury, with  adequate            discovery  and full opportunity  to present and cross-examine            witnesses, which is the  way that plaintiffs normally proceed            against  the government.    And given  that substitution  has            occurred, this is  a case against  the government unless  and                           __            until the certificate is set aside.                   With  respect,  the  more  technical  arguments  of  the            majority seem to  us unpersuasive.   In framing the  Westfall            Act, Congress no doubt had in mind the classic  case in which            "the  wrongdoing" (if it occurred) was the type for which the            government  would  be responsible  under  respondeat superior                                                      __________ ________                                         -39-                                          39            doctrine.    But  a claim  of  perfect  symmetry between  the            certifiable  conduct (under the  Westfall Act) and government            liability (under the Federal Tort Claims Act) is refuted, and            definitively so, by United  States v. Smith, 111 S.  Ct. 1180                                ______________    _____            (1991).   Smith  held  that the  Westfall  Act immunizes  the                      _____            employee  for conduct within the scope  of employment even if                                                                  _______            there is no  remedy against the United States.   Id. at 1185.                                                             __            Accord, H. Rep. No. 700, supra, p. 6.            ______                   _____                 Similarly, it seems to us beside the point that Congress            plainly did not intend to grant immunity to employees who act            egregiously.   Owens  has not  been  found to  have  molested                                                 _____            anyone;  he is  charged  with misconduct,  just  as a  postal                            _______            employee might  be accused  of  negligent driving  or an  FBI            agent of assault during the arrest of a suspect.  If Owens is            found by the district judge to have engaged in harassment, he            will  not have immunity and will be personally liable.  Until            that  happens, the  certificate  affords him  the  procedural            advantages of government substitution and representation.                 The majority also  relies upon the  House Report on  the            Westfall  Act, which states that "[i]f an employee is accused            of  egregious  misconduct,  rather than  negligence  or  poor            judgment, then the  United States may  not be substituted  as            the  defendant, and the  individual employee remains liable."            H. Rep. No. 700, supra, p. 5.  There is no hint that Congress                             _____            meant to  place any weight on  the word "accused."   From the                                         -40-                                          40            prior  and succeeding  sentences, it  appears that  the House            Report  was simply  assuring readers  that the  United States            would  not take  on the  burden of  paying for  the egregious            torts  of employees  plainly committed  outside the  scope of            employment.   See id.   That result will  be achieved whether                          ___ ___            the judge  or jury makes  the initial  determination of  what            happened.                 Finally,  the  majority's broadest  but  we  think least            persuasive argument is its  intimation that Congress would be            dismayed  to  discover that  its  statute  applied to  Owens.            Certainly Congress  would be shocked if  harassment were held            to  be covered by official immunity, but no one is suggesting            that it is.  Congress  could not be shocked to  discover that            its statute  might apply where intentional  harm was charged,            since intentional  harm clearly is  covered in some  cases.9             The  reality  is that  Congress in  this  case, as  with many            statutes, probably did not  think one way or the  other about            unusual applications, and it is an illusion to think that one            knows just what Congress  would have thought if it  had faced            the precise issue in this case.                 In such cases, the court's job is not to speculate about                                            ____________________                 9Notably, the Federal Tort  Claims Act itself waives the            government's  sovereign  immunity  for  claims   of  assault,            battery  and false imprisonment  by law enforcement officers.            28  U.S.C.     2679(h).    It  must  be  undisputed  that  an            individual FBI agent,  if sued for assault during  an arrest,            could obtain a valid Westfall Act certificate.                                         -41-                                          41            legislative intent that never  existed.  Rather, our  task is            to  piece out the statutory edifice as best we can, "giv[ing]            coherence to what Congress has done within the bounds imposed            by a fair reading  of [the] legislation."  Achilli  v. United                                                       _______     ______            States,  353  U.S.  373, 379  (1957).    And  if Congress  is            ______            displeased when it sees how its general language  and purpose            have been fitted  to the case, it is  always open to Congress            to refine its statute.               Having stated our view as to what the statute requires, we            want to make clear that the charge made by Wood against Owens            is a very serious one involving--if the allegations are true-            -multiple abuses of Owens'  position as a government official            as  well as  continuing sexual harassment.   Nothing  in this            opinion  should  suggest that  Wood's  version  of events  is            unsubstantial  or implausible.  We  simply do not  know:  The            Attorney General's certificate  may be well founded or it may            rest on a faulty  factual premise.  Our concern is  simply to            have the validity of  the certificate and the correctness  of            its  premise  determined  swiftly   and  at  the  outset,  in            accordance with Congress' statutory plan.               For the reasons stated,  we would vacate the order  of the            district court and remand the case for an evidentiary hearing            to  determine whether Owens, in  his conduct vis  a vis Wood,            acted solely within the scope of his office or employment.                                         -42-                                          42